NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BRENDA J. PERSONS and DAVID J.   )
PERSONS,                         )
                                 )
           Appellants,           )
                                 )
v.                               )                   Case No. 2D17-1923
                                 )
BANK OF AMERICA, N.A.,           )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Lee
County; James R. Thompson, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa (withdrew after briefing); Latasha
Scott of Lord Scott, PLLC, Tampa
(withdrew after briefing), and Brenda J.
Persons, pro se, and David J. Persons,
pro se, for Appellants.

Mary J. Walter of Liebler, Gonzalez &
Portuondo, Miami, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and BADALAMENTI, JJ., Concur.